Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Oct. 31, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 3-6, 8 and 37-39 are currently pending.
Claim 1 is amended.
 	Claims 2, 7 and 9-36 are cancelled.
	Claims 1, 3-6, 8 and 37-39 have been considered on the merits. 


Claim Interpretation
The claim limitations of claim 1 which were being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, have been removed, therefore, they are no longer being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.  New claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-6, 8 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a limitation of “3D cell growth medium being Herschel-Bulkley material, wherein the Herschel-Bulkley material is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium wherein the soft granular gel exists in a solid state with a modulus of from 100-300 Pa and a yield stress between 1 Pa and 1000 Pa”.  
The specification describes a yield stress material with yield stress of 1-1000 Pa (0048), a 3D cell growth medium containing 0.2-0.7% by mass Carbopol® particles with a modulus of approximately 100-300 Pa and yield stress of 20 Pa (0060).  In addition, the specification states “the specific mechanical properties may be adjusted or tuned by varying the concentration of Carbopol®.  For example, 3D cell growth media with higher concentrations of Carbopol® may be stiffer and/or have a larger yield stress.” (0060).  The specification describes yield stress materials may include microscopic particles made from a swollen crosslinked polymer network (0066).  There does not appear to be any description in the specification of the 3D cell growth medium being a Herschel-Bulkley material that is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium wherein the soft granular gel exists in a solid state with a modulus of from 100-300 Pa and a yield stress between 1 Pa and 1000 Pa.  
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38, line 2, the phrase "the first solid phase" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  There is only one solid phase in claim 1 from which the claim depends from and no first solid phase.  
Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitation of “wherein in the three-dimensional cell growth medium comprises: a plurality of hydrogel particles; and a liquid cell culture medium, wherein the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel” which is already recite in claim 1, lines 3-6.  Claim 1 recites that “the 3D cell growth medium being a Herschel-Bulkley material, wherein the Herschel-Bulkley material is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium”, the crosslinked polymeric packed microparticles would be hydrogel particles since they have the ability to swell with liquid medium. Claim 38 recites the limitation of “wherein the three-dimensional cell growth medium has a modulus of 100-300 Pa” which is already recite in claim 1, lines 3-8.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2015/0057786 A1) (ref. of record) in view of Feinberg et al. (US 2016/0167312 A1) (ref. of record) and Wang et al. (US 2015/0217024 A1) (ref. of record).
With respect to claim 1, Murphy teaches a bioprinter for generating tissues (an apparatus for culturing and interacting cells) (abstract, 0008, 0019, 0048, and 0052) with a reservoir of bio-ink which includes a gel (three-dimensional cell growth medium) (0061 and 0118) and the gel is thixotropic (0120).  With respect to claim 1, Murphy teaches the apparatus with a petri dish to receive the structures generated by the bioprinter (a container holding the 3D growth medium) (0223).  With respect to claim 1, Murphy teaches the apparatus further comprises a dispense tip such as a syringe connected to a reservoir to dispense the bio-ink which can include cell solutions, cell suspensions cell-comprising gels or pastes, cell concentration, multicellular bodies and support material (0061 and 0062) (a syringe to dispense biological cells and/or tissues at particular positions in the container). With respect to claim 8, Murphy teaches the apparatus further comprises a bioreactor where the printed construct is incubated (0048 and 0052).  With respect to claims 1 and 39, Murphy teaches the hydrogel can include those derived from poly(acrylic acid) (0121 and 0138) and can changed by cross-linking and (0135).
Murphy does not explicitly teach the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Bulkley material that is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium wherein the soft granular gel exists in a solid state with a modulus of from 100-300 Pa and a yield stress between 1 Pa and 1000 Pa such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress as recited in claim 1.  Similarly, Murphy does not teach the 3D cell growth medium has an elastic modulus of 1-1000 Pascals (Pa) as recited in claim 37 or that the 3D cell growth medium has a modulus of 100-300 Pascals (Pa) in the first solid phase as recited in claim 38.  However, Feinberg teaches a similar apparatus for the culturing and interacting with biological cells (abstract and 0048 and Fig. 13) where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level (abstract and Fig. 2).  Feinberg teaches the support material can include materials with viscoplastic behavior such as Herschel-Bulkley fluids and are solid below a specific shear stress and above a threshold shear force behave like a fluid (0041 and 0046).  Feinberg teaches the 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).  Feinberg further teaches this permits the three dimensional printing of soft, biological hydrogel structures that might be too soft to fabricate using other 3D printing techniques (0048).  In addition, Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).   Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress for the benefits of being able to use the apparatus to print softer biological structures.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to modify the apparatus of Murphy the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.   Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy so that the 3D cell growth medium (the thixotropic gel or the support material) is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles having a yield stress such that the cell growth medium undergoes a phase change from a first solid phase to a second liquid phase upon application of shear stress greater than the yield stress, since Murphy teaches similar thixotropic gels in the apparatus and Feinberg teaches a similar apparatus for the culturing and interacting with biological cells where the container contains a three-dimension cell growth medium that is a support material that is stationary at an applied stress level below a threshold stress level and flows at an applied stress level at or above the threshold stress level and is a Herschel-Buckley material is a soft granular gel made from polymeric packed microparticles.  Feinberg is silent with respect to the yield stress, elastic modulus of the 3D cell growth medium, and the modulus of the 3D cell growth medium when in a solid phase and does not teach the yield stress as claimed in claim 1, elastic modulus of the 3D cell growth medium as claimed in claim 37, or the modulus of the 3D cell growth medium when in a solid phase as claimed in claims 1 and 38.  However, one of ordinary skill in the art would recognize that the yield stress, elastic modulus of the 3D growth medium and modulus of the modulus of the 3D cell growth medium when in the first solid phase are result effective variables and that the yield stress, elastic modulus of the 3D growth medium, and modulus of the modulus of the 3D cell growth medium would be matter of routine optimization depending on the needed characteristics of the 3D cell growth medium for generating or culturing a particular soft tissue as evidenced by Feinberg.  Feinberg teaches soft materials have an elastic modulus in the range of 10 GPa to 0.1 kPa (0036).  In addition, one of ordinary skill in the art would recognize that the ability to dispense the biological cell and/or tissues in the method of Murphy would depend on the characteristics of the 3D cell growth medium and its ability to respond to stress and move between solid and liquid behavior.
Although Murphy teaches the biocompatible supports may include a hydrogel gel (plurality of hydrogel particles) (0059) and a liquid cell solution (liquid culture medium) (0085), Murphy does not teach the apparatus where the hydrogel particles are swelled with the liquid cell culture medium to form a granular gel as recited in claims 1 and 3.  Similarly, Murphy does not teach the apparatus where the concentration of hydrogel particles is between 0.05% to 1.0% by weight as recited in claim 4, where the hydrogel particles have a size in the range of 0.1 µm to 100 µm when swollen with the liquid cell culture medium as recited in claim 5 or where the hydrogel particles have a size in the range of 1 µm to 10 µm when swollen with the liquid cell culture medium as recited in claim 6.  However, Wang teaches hydrogel and gelatin microspheres in a solution with living cells (liquid cell culture medium) and subjected to conditions to form a gel and that the microspheres swell with a liquid cell culture medium to form a granular gel (0012-0016 and 0032).  Wang further teaches that the use of hydrogels as scaffolds for tissue engineering have the benefits of tissue-like water content and good biocompatibility (0007).  Wang teaches the concentration of the hydrogel microspheres at 0.1, 0.25 and 0.5 wt% (0032).  Wang teaches the hydrogel microspheres can have maximal dimension of 50 to 100 µm (0073).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the apparatus of Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel for the benefits of having a hydrogel with a tissue-like water content and good biocompatibility.  It would have been obvious to one of ordinary skill in the art would have modified the apparatus as taught by Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel at the claimed concentrations and with the claimed sizes, since Murphy teaches hydrogel particles and Wang teaches hydrogel particles for a similar use in a tissue engineering apparatus which swell with a liquid cell culture to form a granular gel, where the concentration of the particles is within the claimed range and the size of the particles overlap with the claimed size.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success, in modifying the apparatus of Murphy to include hydrogel particles which swell with the liquid culture medium to form a granular gel at the claimed concentrations and with the claimed sizes, since Murphy teaches hydrogel particles and Wang teaches hydrogel particles for a similar use in a tissue engineering apparatus which swell with a liquid cell culture to form a granular gel, where the concentration of the particles is within the claimed range and the size of the particles overlap with the claimed size.   Although Wang does not teach the exact range recited in claim 5 or the range recited in claim 6 for the hydroparticle size, the range taught by Wang overlaps significantly with the range recited in claim 5.  Furthermore, one of ordinary skill in the art would recognize that the size of the hydroparticle is a result effective variable and that the size of the hydroparticle would be matter of routine optimization as evidenced by Wang.  For instance, Wang teaches controlling the size of the microparticles by stirring and concentration of the hydrogel (0066).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Oct. 31, 2022 have been fully considered but they are not persuasive.
Applicant argues that the advantages of the claimed invention include that cells can be placed and maintained at specific locations within the 3D cell growth medium and that the 3D cell growth medium allows for placement and interaction with the cells without damage, since it can undergo a phase change from solid to liquid when shear stress that is greater than the yield stress is applied (Remarks pg. 4-5 bridging para.).  Applicant argues that that they have discovered that a soft granular gel made from crosslinked polymeric packed microparticles swelled with liquid culture medium can support cells and allow for the cells to be removed without detachment, since the cells do not adhere to the crosslinked polymer (Remarks pg. 5 para. 2).  Applicant argues that this combination of attributes (3D cell growth medium that is a Herschel-Bulkley material which is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium that exists in a solid phase with a modulus of 100 to 300 Pa and a yield stress between 1-1000 Pa) are necessary to achieve 3D position, cell culturing and interaction with cells during 3D culture was not taught by cited references.  Applicant further argues that neither Feinberg nor Murphy teach a 3D cell growth medium with the claimed attributes (Remarks pg. 5 para. 7 and pg. 7 para. 2).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the advantages of achieving 3D position, cell culturing and interaction with cells during 3D culture) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Furthermore, the combined teachings of Murphy, Feinberg and Wang teach the claimed apparatus comprising a chamber containing a container with a 3D cell growth medium that is a Herschel-Bulkley material that is a soft granular gel made from crosslinked polymeric packed microparticles swelled with a liquid culture medium, and a syringe to dispense cells or tissue at particular positions within the 3D cell growth medium.  Furthermore, as explained above the combined teachings of Murphy, Feinberg and Wang teach the claimed apparatus, therefore, these listed advantages should be present in the apparatus as taught by Murphy, Feinberg and Wang.
Applicant argues that at best Feinberg provides a broad and general disclosure of possible materials that can be used for supports and which includes Herschel-Bulkley fluid and does not provide guidance would enable a 3D culture medium that could have a solid phase with a modulus capable of supporting cell, supporting cells without adherence and be manipulated with syringe to interact with the cells without forming crevasse (Remarks pg. 5-6 bridging para.).  However, this argument was not found to be persuasive, since Feinberg teaches the materials supporting cells and tissues (abstract and 0048 and Fig. 13).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no adherence of the cells to the support material and no crevasses in the apparatus) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Additionally, it is noted that these features or problems are not recognized in the Specification.
Applicant argues Feinberg discloses methods which has fusion of particles and a thermo-reversible bath for biological structures unlike the present methods which does not require these features and Feinberg does not provide guidance on which materials are suitable for fusion of particles and thermo-reversible aspects (Remarks pg. 6 para. 2-3).  Similarly, Applicant argues that the thermo-reversible support bath of Feinberg is used to melt and remove the support from the printed biological structure and the structure cannot be heated beyond 37°C or cell death will occur (Remarks pg. 6-7 bridging para.).  However, these arguments were not found to be persuasive, since the claims are directed to an apparatus and not to a method of generating a 3D dimensional cell growth medium.  Additionally, Feinberg teaches a 3D cell growth medium is composed of microparticles that act as Herschel-Buckley fluid (soft granular gel made from polymeric packed microparticles) (0049 and 0051).
Applicant argues that a subset of Herschel-Bulkley materials provide unexpected benefits and solutions to problems in the art that were not recognized or solved in Murphy or Feinberg (Remarks pg. 7 para. 4).  Similarly, Applicant argues that the Angelini Declaration demonstrates that not all Herschel-Bulkley materials are suitable, the methods of Feinberg are different methods than the present application and varying the stress of a Herschel-Bulkley can cause it to no longer be a  Herschel-Bulkley material (Remarks pg. 7 para. 5).  However, these arguments were not found to be persuasive, since the Specification does not provide evidence of these unexpected benefits and solution of an apparatus with a 3D cell growth medium being a Herschel-Bulkley material.  Additionally, as stated previously, no data is presented in the Declaration demonstrating that not all Herschel-Bulkley materials are suitable.  It is noted that the claims are directed to an apparatus and it is maintained that the combined teachings of Murphy, Feinberg and Wang teach the claimed apparatus.  
Applicant argues that Wang does not remedy the deficiencies of Feinberg and Murphy (Remarks pg. 7 last para.).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Feinberg and Murphy were not found to be persuasive as explained above.
Applicant argues that Antoni does not remedy the deficiencies of Feinberg and Murphy (Remarks pg. 8 para. 2).  Applicant’s arguments with respect to Murphy have been considered but are moot because Murphy is no longer being used in the current rejection.  
Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632